Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.

Claims 3-51-3 were cancelled.  Claims 4-12 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Senda et al. in view of Matsumoto on claims 1-3 are withdrawn, because the claims have been cancelled.
	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bryant Wade on 19 July 2022.

IN THE CLAIMS:
4. (Currently Amended) A film-integrated gasket comprising: 
a gasket body; and 
a gasket support body that is configured to support the gasket body, the gasket support body having a gasket support portion that supports the gasket body and a pair of adjacent portions located on opposing sides, respectively, of the gasket support portion, 
wherein the gasket support body consists of a resin film having a thin portion compressed in the thickness direction to set the thickness on one surface where the gasket support portion is to be smaller than 
the gasket support portion is defined by the thin portion provided on the one surface of the resin film, and the pair of adjacent portions are defined by portions on both sides of the thin portion on the one surface of the resin film.

7. (Currently Amended) A film-integrated gasket comprising: 
a gasket body; and 
a gasket support body that is configured to support the gasket body, the gasket support body having a gasket support portion that supports the gasket body and a pair of adjacent portions located on opposing sides, respectively, of the gasket support portion, 
wherein the gasket support body includes a first resin film having a constant thickness and a pair of second resin films formed on the first resin film with the gasket body located therebetween, 
the gasket support portion is defined by only the first resin film and the pair of adjacent portions are each defined by a combination of the first resin film and a respective second resin film such that the gasket support portion has a thickness that is less than a thickness of the pair of adjacent portions, and 
the second resin films and the gasket body are each formed on a same side of the first resin film.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a film-integrated gasket which comprises a gasket support body consisting of a resin film having a thin portion compressed in the thickness direction to set the thickness on one surface where the gasket support portion is to be smaller than the pair of adjacent portions as defined by and in combination with the limitations of independent claim 4 or the gasket support portion being defined by only the first resin film and the pair of adjacent portions are each defined by a combination of the first resin film and a respective second resin film such that the gasket support portion has a thickness that is less than a thickness of the pair of adjacent portions as defined by and in combination within the limitations of independent claim 7 as currently amended by examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727